       Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MATTHEW CAMPBELL,

                         Plaintiff,

vs.                                                 Case No. 21-3092-SAC

EVAN HITCHCOCK, et al.,

                         Defendants.

                                   O R D E R

      Plaintiff, pro se, has filed this action alleging claims

arising     from   his   incarceration        at   the     Lansing   Correctional

Facility (LCF).      Plaintiff brings this case pursuant to 42 U.S.C.

§ 1983 and Kansas law.1

      The    complaint    names    the       following      defendants:        Evan

Hitchcock,2 Rachel Hollingshead, Aramark Food Services, Shannon

Meyer, Douglas Burris, and the Kansas Department of Corrections.

Plaintiff    filed   this   case    in       the   state    district   court   for

Leavenworth County, Kansas.            It was removed to this court by

defendants Hitchcock, Hollingshead, and Aramark.                These defendants

have been served with process, have entered an appearance, and




1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”
2 This appears to be the correct spelling.   The name is spelled “Hitchock” in
the complaint.

                                         1
         Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 2 of 10




have filed a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6).3

Doc. No. 9. Defendant Shannon Meyer has also entered an appearance

and recently joined in the other defendants’ motion to dismiss.

Doc. No. 12.        This case is before the court upon the motion to

dismiss and for the purposes of screening pursuant to 28 U.S.C. §

1915A.

I. Screening and Rule 12(b)(6) standards

        Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                     A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”                Erickson v.

Pardus, 551 U.S. 89, 94 (2007).             But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”              Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).            The court “will not supply

additional      factual    allegations      to   round   out    a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).




3   Aramark entered an appearance as “Aramark Correctional Services, LLC.”

                                        2
      Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 3 of 10




     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient     factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.             United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).            The court

may also consider the exhibits attached to the complaint.               Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.             Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

                                    3
      Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 4 of 10




Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     Plaintiff   alleges   that   defendants   have   “deprived    him   of

liberty and violated his 8th Amendment rights . . . as well as his

rights afforded him by the Kansas Bill of Rights.”        Doc. No. 3, p.

1 of state court complaint. The complaint also suggests that

Aramark has violated its food service contract with the KDOC and

that plaintiff is a third-party beneficiary of that contract.

     According to the complaint, Aramark serves LCF inmates in

excess of 5 bags of potato chips a week and that at least one meal

a day uses noodles or rice as a major dietary component.          Exhibits

to the complaint indicate that the chips have been served as

substitutes for French fries on some occasions.          It is not clear

how often this has occurred.

     Plaintiff claims that the starch and sodium in the diet served

at LCF have caused him to develop high blood pressure and to be at

high risk for diabetes. Plaintiff further complains that in August

2020, after plaintiff filed a grievance, Aramark served potato

chips that were ten days beyond the best buy date.         The complaint

states that Aramark continued to serve “expired” bags of chips and

that on October 17, 2020, after LCF was placed on lockdown because

of a staff shortage, a meal was served at room temperature.            There

                                    4
       Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 5 of 10




is no indication in the complaint that medical authorities have

placed plaintiff on a low-sodium diet or that plaintiff’s high

blood pressure has been caused by his diet at LCF.

      Plaintiff has filed affidavits from some inmates who state

that they have high blood pressure which developed during their

incarceration with KDOC.          Plaintiff has also supplied copies of

grievances    he   has   filed.     These    grievances   do    not   allege   a

constitutional violation.         They claim that Aramark has violated

its food service contract with KDOC.

      For relief, plaintiff requests: a 50% share of bonus payments

to Aramark supervisors; zero taxation of services provided to

plaintiff,     including     canteen       purchases;   no     taxation   upon

plaintiff’s wages; and as an alternative, release from prison.

      Defendants Hitchcock and Hollingshead are listed as Aramark

supervisors or employees.         Defendant Shannon Meyer is the Warden

at LCF and defendant Burris is a KDOC official.                Defendant Meyer

and   defendant    Burris    have    reviewed     and   denied     plaintiff’s

grievances.

III. Plaintiff has not stated a plausible federal claim.

      This order shall focus upon plaintiff’s federal law claims

which are those arising under § 1983 or habeas corpus provisions.4



4 Plaintiff also cites 42 U.S.C. § 1997 but does not explain how this statute
provides a cause of action under plaintiff’s allegations.        Section 1997e
concerns lawsuits by prisoners, but it does not offer grounds for recovery upon
the charges contained in the complaint.

                                       5
       Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 6 of 10




The court has reviewed plaintiff’s allegations and is convinced

that plaintiff has failed to state a plausible claim under federal

law.

       Plaintiff may bring a claim under § 1983 for an Eighth

Amendment violation, but plaintiff’s allegations fall far short of

stating such a claim.5      The Eighth Amendment prohibits “cruel and

unusual   punishment.”       It   imposes   a   duty    to   provide   “humane

conditions of confinement” and to ensure “that inmates receive

adequate food, clothing, shelter, and medical care, and . . .

[that] ‘reasonable measures [be taken] to guarantee the safety of

the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994)(quoting

Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)).                  In general,

inmates are entitled to nutritionally adequate food prepared and

served under conditions which do not present an immediate danger

to the health and well-being of the inmates who consume it.              Ramos

v. Lamm, 639 F.2d 559, 571 (10th Cir. 1980).           Two requirements must

be met for an Eighth Amendment violation:                first, the act or

omission must be objectively considered a denial of “‘the minimal

measure of life’s necessities’”; and second, the action must be

taken with a deliberate indifference to an inmate’s health or

safety.    Farmer, 511 U.S. at 834 (quoting Rhodes v. Chapman, 452

U.S. 337, 347 (1981)).



5 The complaint does not allege what other constitutional protection applies to
the denial of “liberty” described in the complaint.

                                      6
       Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 7 of 10




       As to the first requirement, serving salty chips, even ones

past their “best by” date, and serving a lukewarm meal, cannot be

plausibly considered by a reasonable person as denying life’s

necessities, cruel and unusual, inhumane, or an immediate threat

to health and well-being. See Sorrells v. Hickman, 2006 WL 2253082

*18 (W.D.Ark. 8/7/2006)(no Eighth Amendment violation by serving

food with too much starch and sodium where plaintiff had not been

placed on low-sodium diet); Blau v. Fortescue, 2019 WL 2612932 *4

(E.D.Mich. 6/26/2019)(the occasional uncooked meal or spoiled dish

does   not    rise   to   a    constitutional   violation).    Furthermore,

plaintiff does not allege facts showing that defendants were aware

of plaintiff’s high blood pressure or aware that that serving chips

as described in the complaint and a lukewarm meal would threaten

plaintiff’s health and well-being.            Therefore, the second element

of an Eighth Amendment claim is not satisfied by the allegations

in the complaint.         See Boles v. Aramark Correctional Services,

LLC, 2018 WL 3854143 *4 (6th Cir. 3/19/2018).

       Plaintiff’s complaint also fails to state a cause of action

against      defendants       Hitchcock   and   Hollingshead   because    the

complaint fails to describe what actions they took which caused

them to be personally involved in the alleged constitutional

violation.6      The complaint only asserts that they are Aramark


6 Plaintiff filed a pleading in state court seeking to add Warren Tucker, an
Aramark employee, as a defendant. Doc. No. 3, p. 67. Plaintiff alleges that
Tucker instructed inmate employees on February 28, 2021 to serve less than the

                                          7
        Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 8 of 10




supervisors.     Personal participation in a constitutional violation

is essential for individual liability under § 1983.                    Fogarty v.

Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).                Liability may not

be based upon a defendant’s supervisory position unless there is

some “affirmative link” between the constitutional deprivation and

the supervisor’s exercise of control or direction or his failure

to supervise.       Id.        The complaint does not make that affirmative

link.

        Defendant    Kansas        Department   of     Corrections    should    be

dismissed as well from any § 1983 claim because in Will v. Michigan

Dept. of State Police, 491 U.S. 58, 70-71 (1989), the Supreme Court

held that a State and “arms of the State”, such as state agencies,

are not “persons” regulated by the provisions of § 1983.                       This

court has so held in many cases including Thacher v. Warden (lnu),

2021    WL   1293566      *2    (D.Kan.   4/7/2021)    and   Krebs   v.   ElDorado

Correctional Facility, 2016 WL 8650122 *2 (D.Kan. 1/27/2016).

        Finally, to the degree plaintiff seeks to shorten his length

of sentence, in general, “habeas corpus is the exclusive remedy

for a state prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release.” Heck v.

Humphrey, 512 U.S. 477, 481 (1994) (citing Prieser v. Rodriguez,

411 U.S. 475, 488-490 (1973)).             Before a federal court may grant



contractually required amount of a food item.         This also fails to describe a
plausible constitutional claim.

                                           8
       Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 9 of 10




habeas relief, however, a petitioner is required to exhaust state

court and state administrative remedies.         Hamm v. Saffle, 300 F.3d

1213, 1216 (10th Cir. 2002).        To exhaust state court remedies, a

petitioner “must have first fairly presented the substance of his

federal habeas claim to state courts.”           Hawkins v. Mullin, 291

F.3d   658,   668   (10th   Cir.   2002).     Generally,   this   requires

presentation to the highest state court.         See Brown v. Shanks, 185

F.3d 1122, 1124 (10th Cir. 1999).           Here, there is no indication

that petitioner has presented his claim to any state’s highest

court.    Nor has plaintiff suggested that he has been prevented

from applying to a state court for habeas relief.

IV. Conclusion

       Upon consideration of the motion to dismiss and the court’s

own review under § 1915A, it appears that plaintiff has failed to

state a federal claim for relief against the named defendants.

The court shall grant plaintiff time until May 13, 2021 to show

cause why his federal claims should be not dismissed or to file an

amended complaint which corrects the deficiencies discussed in

this order.      Defendants shall have time until May 27, 2021 to

respond to plaintiff’s response or plaintiff’s amended complaint.

An amended complaint should be printed on forms supplied by the

Clerk of the Court and should not refer back to the original

complaint.    If the court decides to dismiss plaintiff’s federal

claims, the court will likely dismiss the remaining state law

                                     9
     Case 5:21-cv-03092-SAC Document 13 Filed 04/13/21 Page 10 of 10




claims without prejudice.     See Barnett v. Hall, Estill, Hardwick,

Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1238-39 (10th Cir.

2020)(“[t]he   Supreme   Court    has   encouraged    the   practice   of

dismissing state claims or remanding them to state court when the

federal claims to which they are supplemental have dropped out

before trial”).

     IT IS SO ORDERED.

     Dated this 13th day of April 2021, at Topeka, Kansas.


                     s/Sam A. Crow_______________________________
                     U.S. District Senior Judge




                                   10
